Citation Nr: 1122484	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied the Veteran's claim for service connection for a low back disorder.  

The Board notes that the Veteran originally appealed the denial of his low back disability and diabetes mellitus.  In the May 2008 rating decision, the agency of original jurisdiction (AOJ) granted the Veteran's claim for diabetes mellitus.  He has not since appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that claim is not before the Board.

In his May 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled for November 2009, and the Veteran was so notified in October 2009.  However, he failed to report at his scheduled time and thus far has not offered an explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

This case previously reached the Board in January 2010.  At that time, the Board remanded the Veteran's claim for a low back disability.  This issue has now been returned to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and his assertions of experiencing low back pain and associated symptoms during his combat duties are consistent with the circumstances of his service.

2.  There is insufficient evidence of a chronic low back disorder during service or of arthritis in the low back within one year after service, and there is probative medical evidence against a link between the Veteran's current low back disorder and his period of active military service - including any low back injury that occurred during the Veteran's combat service.   

3.  The Veteran's lay assertions regarding continuity of symptomatology are not credible or probative in light of other evidence of record.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during service and arthritis of the low back may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307(a)(3), 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the AOJ to the Veteran dated in June 2006 and February 2010.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for a low back disability; (2) informing him about the information and evidence VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, the June 2006, May 2007, and February 2010 letters from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and United States Court of Appeals for the Federal Circuit (Federal Circuit Court) have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the AOJ issued all required VCAA notice in June 2006 prior to the October 2006 rating decision on appeal.  Thus, there is no timing error.  Further, following the issuance of additional notice letters in May 2007 and February 2010, the AOJ readjudicated the issue and provided a supplemental statement of the case (SSOC) in August 2010.  

With respect to the duty to assist, the AOJ has secured the Veteran's service treatment records (STRs), and VA outpatient treatment records.  The Veteran was also provided with a VA orthopedic examination regarding the nature and etiology of his low back disability.  The Veteran has submitted personal statements and argument from his representative.  The Veteran has not provided authorization or information to enable VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.



Compliance with January 2010 Board Remand

The current claim on appeal was previously remanded by the Board in January 2010, and has now been returned to the Board.  The Court has held that the Board is responsible for ensuring compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board finds that in the present case, there has been substantial compliance with the January 2010 remand.

At that time, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for several purposes.  First, the Board remanded the Veteran's claim for the AOJ to provide the Veteran with an opportunity to either submit, or request that the AOJ obtain on his behalf, relevant medical treatment records.  The AOJ requested that the Veteran submit any additional relevant records, or identify such records to obtain on his behalf in a February 2010 letter, and a March 2010 follow-up letter.  The Veteran has not responded, and so no further efforts in this regard are necessary.  The duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove her claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Even so, the AOJ obtained further relevant VA medical treatment records in March 2010, such that no further effort to obtain medical treatment records is necessary.

Second, the Board requested that the AOJ provide the Veteran with a VA orthopedic examination and opinion to address the nature and etiology of his low back disability.  This examination was provided in July 2010.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  In this instance, the VA medical examiner provided a thorough examination of the Veteran, reviewed the history of the Veteran's low back disability, including his in-service low back pain, and provided an opinion regarding its relationship to his military service with a supporting rationale based on the evidence of record.  

Additionally, the Board notes that the VA medical examination provided was consistent with the Court's holding of Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  In Dalton, the Court held that when the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (noting that the purpose of section 1154(b) was "to overcome the adverse effect of a lack of official record of incurrence or aggravation of a disease or injury and treatment thereof" (citing H.R. Rep. No. 1157, 77th Cong., 1st Sess. (1941), reprinted in 1941 U.S.C.C.A.N. 1035)).  As noted above, the medical examiner has reviewed the case file, and has taken into account the Veteran's statements regarding his in-service low back pain, but concluded that the Veteran's current low back disability is etiologically due to a different cause.  As such, the VA orthopedic examination provided both the opinion required by the Board's remand and satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes.

Finally, the Veteran was also provided with a readjudication of the claim on appeal by the August 2010 SSOC.  As such, no further development in terms of obtaining medical records, examinations, or opinions, is necessary and there has been substantial compliance with the January 2010 remand directives.  38 U.S.C.A. § 5103.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show:  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection for a Low Back Disability

The Veteran asserts that his current low back problems are due to his military service.  See the Veteran's May 2008 claim.  Specifically, he has argued that his duties as an artillery loader subjected him to back strain during his service in Vietnam.  See the Veteran's May 2008 VA Form 9; see also the June 2008 VA medical treatment record, and the July 2010 VA orthopedic examination.  The Veteran has asserted that he has experienced chronic low back pain from the time of his military service to the present and that, although he worked 28 years as a baker, in that time he was not required to do any heavy lifting which would have caused his current low back disability.  See the Veteran's May 2008 VA Form 9; see also the VA medical treatment records of October 2005 and June 2008, and the VA orthopedic examination of July 2010.  

As noted above, the first and perhaps most fundamental requirement for any service-connection claim is proof that the Veteran currently experiences the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, the Veteran's VA medical treatment records show treatment for low back pain beginning in February 2005.  In addition, a February 2005 x-ray diagnosed the Veteran with degenerative changes of the lumbar spine.  Finally, the July 2010 VA orthopedic examiner diagnosed the Veteran with lumbar spine osteoarthritis, degenerative joint disease, and degenerative disc disease.  These findings were based on VA imaging of the Veteran's spine.  In short, the Veteran has clearly been shown to experience a current low back disability which may be considered for service connection.  

The Veteran has alleged that he experienced low back pain during combat service in Vietnam, when he worked as an artillery loader.  See the Veteran's May 2008 substantive appeal (VA Form 9); see also the June 2008 VA medical treatment record, and the July 2010 VA orthopedic examination.  The Veteran is competent to indicate that he experienced low back pain during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's DD Form 214 confirms his military occupational specialty (MOS) as 13A10 FA (Field Artillery) Basic.  The Veteran's claims file contains his DD Form 214 which shows that the Veteran received the VSM (Vietnam Service Medal) with a Bronze Service Star, and a Bronze Star Medal with a V device, which is conclusive evidence of combat experience.  As such, the Board concludes that the Veteran's lay contentions regarding experiencing back strain due to his duties in artillery during his service in Vietnam are to be afforded the combat presumption.  See 38 U.S.C.A. § 1154(b).  The Veteran's statements regarding in-service back pain associated with artillery loading duties are consistent with the nature of his combat service and he has presented satisfactory lay evidence that he experienced symptoms of low back strain during his combat service.  Id.  

Given the evidence of combat related medals and a military occupational specialty (MOS) which is consistent with the nature of the incidents low back pain alleged, the Board concludes that the Veteran's has shown that he experienced low back pain during his artillery duties during combat operations in Vietnam.  However, section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302, 304-05 (1998).  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  It is in this critical respect the Veteran's claim fails.

As noted above, the Board has concluded that the Veteran has provided competent evidence of experiencing low back pain due to his combat service in Vietnam.  The Veteran has also indicated a history of back pain from that time.  See the VA medical treatment records of October 2005 and June 2008, and the VA orthopedic examination of July 2010.  The Board acknowledges the Veteran is competent to report low back pain throughout service after sustaining his injury.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, his STRs are negative for any further complaint, treatment, or diagnosis of a low back disorder, after his combat duties ended.  In fact, when he had his separation examination in May 1969, the Veteran denied any recurrent back pain or associated symptoms, and his spine was found to be normal upon objective clinical examination.  In effect, the Veteran is arguing that the Board should ignore the statement he provided at the time of his May 1969 medical history, but that his current statements are a true representation of his medical history.  However, since he was being discharged from service, he would have had no plausible reason not to report any low back symptoms at that time, especially given that he has alleged that his back has bothered him since the time of his combat duties in Vietnam.  The Veteran's military service treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  Thus, his STRs, as a whole, provide evidence against a finding of a chronic residual low back disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Furthermore, post service, the evidence as a whole does not establish continuity of symptomatology of a low back disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous low back pain since his discharge from service, and that he worked for 28 years in a bakery but "that he 'worked through the pain.'"  See the VA orthopedic examination of July 2010; see also the October 2005 and June 2008 VA medical treatment records.  The Board again acknowledges the Veteran is competent to report low back pain from the time of his in-service combat duties.  Layno, 6 Vet. App. at 469; see also 38 C.F.R.§ 3.159(a)(2). 

Nevertheless, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Here, the Veteran's lay assertions regarding the in-service continuity of his low back pain are inconsistent with the objective findings of the military examiner and the Veteran's own reported history at the May 1969 separation examination.  In this regard, as noted above, lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. at 73.  In fact, the first medical evidence of treatment for a low back disorder in the claims folder is from a VA medical treatment record dated in February 2005, approximately 35 years after the Veteran's discharge from active duty service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  

In this case, however, several other factors weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms of his low back disorder.  First, the nature of the Veteran's description of the history of his low back pain reduces the credibility of his assertion of a history of continuity of symptomatology from the time of his active military service.  Here, the Veteran has not provided any description of the nature of his low back pain symptoms during the 35-year period after his military service, other than the simple assertion that his low back disability began during service and has continued to the present and to indicate that he "worked through the pain."  He has not indicated any missed work, or that he pursued any treatment either medical or self-medicating, for his low back pain, nor has he described any variation in the nature of his back pain over the past 35 years.  This lack of any description of the nature and history of his alleged constant low back pain symptoms since service reduces the credibility of the Veteran's statements.  The Board again notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. at 522; accord Wood v. Derwinski, 1 Vet. App. at 193.  Furthermore, the Veteran's current statements, taken with his statements at the time of his separation from service provide a history of inconsistent statements regarding the history of his low back pain symptoms, also reducing his credibility.  Finally, the Board notes the self-interested nature of the Veteran's current statements that his back problems began during service and continued to the present further reduces his credibility.  See Cartright v. Derwinski, 2 Vet. App. at 25.  In summary, the Veteran's lay assertions are less credible in light of these factors.

Therefore, overall, in-service and post-service medical and lay evidence of record does not provide credible evidence of continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no objective indication of arthritis of the low back within one year after service, the Veteran is not entitled to application of the relevant presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A diagnosis of arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Finally, a competent and credible medical opinion of record provides probative evidence against a finding of any connection between the Veteran's current low back disability and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the July 2010 VA orthopedic examiner reviewed the Veteran's current disorder, his statements regarding his in-service injuries, and his post-service symptoms.  However, the examiner concluded that his low back disability is "much more likely normal age related degeneration than it is an effect of injuries while on active duty."  The examiner based this conclusion on the nature of the Veteran's "classic degenerative joint disease of the lumbar spine," and on the fact that the Veteran had been capable of full-time work for 28 years after his military service.  Although the VA examination report reveals that the VA examiner discussed the Veteran's history of injury and treatment with the Veteran, the VA examiner did not corroborate the Veteran's lay assertions regarding earlier treatment or continuity of symptoms.  In this vein, the Board has also determined, as discussed above, that the Veteran's lay assertions regarding continuity of symptoms are not credible.  In short, this opinion was thorough, supported by an explanation based on a review of the claims folder, and supported by the credible objective evidence of record.  The Board finds this opinion is entitled to great probative weight.  There is no contrary medical opinion of record. 

The Board is cognizant of the Veteran's exemplary service to this nation.  Nonetheless, the Board emphasizes that although the Veteran is competent to report any symptoms relevant to his low back disorder, he is not competent to render an opinion as to the medical etiology of his currently diagnosed lumbar spine osteoarthritis, degenerative joint disease, and degenerative disc disease, because diagnosing these particular disorders require medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnoses, his statements with respect to a causal nexus are of little or no probative value.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


